As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Bonnie L. Smith 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. The Merger Fund VL Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 81.34% ACQUISITION CORPORATIONS - 2.31% Liberty Acquisition Holdings Corp. (a) $ Phoenix Group Holdings (a)(f) ASSET MANAGEMENT & CUSTODY BANKS - 2.91% KKR Co. (a)(f) Riskmetrics Group Inc. (a) BIOTECHNOLOGY - 3.18% Facet Biotech Corp. (a) OSI Pharmaceuticals, Inc. (a)(c) BROADCASTING & CABLE TV - 0.05% CC Media Holdings, Inc. (a) CABLE & SATELLITE TV - 1.58% Comcast Corporation Special Class A COMMERCIAL PRINTING - 1.00% Bowne & Co. Inc. COMMODITY CHEMICALS - 1.50% Mitsubishi Rayon Co., Ltd. (f) COMMUNICATIONS EQUIPMENT - 6.78% 3Com Corporation (a)(c) Motorola, Inc. (a) Polycom Inc. (a) Tandberg ASA (c)(f) DIVERSIFIED CHEMICALS - 0.16% Huntsman Corporation DIVERSIFIED METALS & MINING - 3.19% BHP Billiton plc - ADR (f) Corriente Resources Inc (a)(f) Hillgrove Resources Ltd. (f) Rio Tinto plc - ADR (f) ELECTRIC UTILITIES - 0.86% Allegheny Energy Inc. ELECTRICAL COMPONENTS & EQUIPMENT - 1.36% Sunpower Corp. Class B (a) FERTILIZERS & AGRICULTURAL CHEMICALS - 8.42% CF Industries Holdings Inc. Nufarm Limited (f) Terra Industries Inc. (d) HEALTH CARE SUPPLIES - 3.40% Alcon Inc. ADR (d)(f) HIGHWAYS & RAILTRACKS - 1.45% Transurban Group REIT (f) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS - 1.33% Infigen Energy (f) INDUSTRIAL GASES - 1.41% Airgas, Inc. INTEGRATED OIL & GAS - 1.87% JX Holdings Inc. (f) INTEGRATED TELECOMMUNICATION SERVICES - 0.78% Telmex Internacional SAB de CV - ADR (f) INTERNET SOFTWARE & SERVICES - 0.83% Switch & Data Facilities Co., Inc. (a) LIFE & HEALTH INSURANCE - 2.32% AXA Asia Pacific Holdings Ltd. (c)(f) LIFE SCIENCES TOOLS & SERVICES - 4.61% Millipore Corp. (a)(d) Varian, Inc. (a) MOVIES & ENTERTAINMENT - 0.49% News CorporationClass A OIL & GAS EQUIPMENT & SERVICES - 7.79% BJ Services Company Smith International Inc. (b) OIL & GAS EXPLORATION & PRODUCTION - 11.99% Arrow Energy Ltd. (a)(d)(f) XTO Energy Inc. (b) PRECIOUS METALS & MINERALS - 0.05% Camino Minerals Corp. (a)(f) PROPERTY-CASUALTY INSURANCE - 2.01% Zenith National Insurance Corp. (c) PUBLISHING - 0.94% Interactive Data Corp. (c) RETAIL REITS - 1.02% General Growth Properties Inc. SOFT DRINKS - 1.03% Coca-Cola Enterprises Inc. Fomento Economico Mexicano SAB de CV - ADR (f) SPECIALIZED CONSUMER SERVICES - 3.52% Brink's Home Security Holdings Inc. (a)(d) SYSTEMS SOFTWARE - 0.86% Novell, Inc. (a) WIRELESS TELECOMMUNICATIO SERVICES - 0.34% Hutchison Telecommunications Intl. Ltd. (a)(b)(f) TOTAL COMMON STOCKS (Cost $7,904,281) EXCHANGE TRADED FUNDS - 0.63% Market Vectors Global Alternative Energy ETF TOTAL EXCHANGE TRADED FUNDS (Cost $61,601) Principal Amount CONVERTIBLE BONDS - 2.42% General Growth Properties LP $ 3.980%, 04/15/2027 Millipore Corp. 3.750%, 06/01/2026 TOTAL CONVERTIBLE BONDS (Cost $238,385) CORPORATE BONDS - 1.50% Duane Reade Incorporated 11.750%, 08/01/2015 TOTAL CORPORATE BONDS (Cost $147,649) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.62% The Blackstone Group, LP 51 Expiration: June, 2010, Exercise Price: $15.00 Global Alternative Energy ETF 61 Expiration: April, 2010, Exercise Price: $30.00 iShares MSCI Mexico Investable Market Index Fund 6 Expiration: June, 2010, Exercise Price: $55.00 Materials Select Sector SPDR Trust 36 Expiration: June, 2010, Exercise Price: $35.00 SPDR S&P rust 7 Expiration: April, 2010, Exercise Price: $119.00 TOTAL PURCHASED PUT OPTIONS (Cost $49,239) Principal Amount ESCROW NOTES - 0.08% $ Price Communication Liquidating Trust (a)(e) TOTAL ESCROW NOTESS (Cost $7,869) Shares SHORT TERM INVESTMENTS - 13.72% MONEY MARKETS - 13.72% First American Government Obligations Fund, 0.010% (b) First American Prime Obligations Fund, 0.040% (b) First American Treasury Obligations Fund, 0.010% (b) TOTAL SHORT TERM INVESTMENTS (Cost $1,359,817) Total Investments(Cost $9,768,841) - 100.31% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open securities sold short. (c) All or a portion of the shares have been committed as collateral for written option contracts. (d) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (e) Fair-valued security. (f) Foreign security. (g) The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. (i) Summary of Fair Value Exposure at March 31, 2010 Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Securities for which there are no such valuations are valued at fair value as determined in good faith by management under the supervision of the Board of Trustees.The Adviser (as defined herein), reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sale.At March 31, 2010, fair-valued long securities represented 0.08% of investments, at value.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market.Short-term investments are carried at amortized cost, which approximates market value. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2010. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2009. Level 1 Level 2 Level 3 Total Common Stock $- $ - Exchange Traded Funds - - Convertible Bonds - - Corporate Bonds - - Purchased Put Options - - Escrow Notes - - Short-Term Investments - - Total Investments in Securities $ 239,500 Securities Sold Short $- $- Options Written - - Forward Currency Exchange Contracts * - - *Forward currency exchange contracts are valued at the unrealized appreciation (depreciation) on the instruments. There were no transfers into or out of Level 1 or Level 2 during the period. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Description Investments in Securities Balance as of December 31, 2009 Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of March 31, 2010 The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT March 31, 2010 (Unaudited) Shares Value América Móvil SAB de CV - ADR (a) $ Baker Hughes Incorporated 1 Berkshire Hathaway, Inc. Class B 81 BHP Billiton Ltd. - ADR (a) The Blackstone Group, LP CF Industries Holdings Inc. Comcast Corporation Class A Equinix Inc. Exxon Mobil Corp. JX Holdings Inc. (a) MSCI Inc. National Australia Bank Ltd. (a) News Corporation Class B Novartis AG - ADR (a) Rio Tinto Ltd. (a) Schlumberger NV (a) SunPower Corp. Class A Tyco International Ltd. (a) TOTAL SECURITIES SOLD SHORT(Proceeds $2,860,292) $ ADR American Depository Receipt (a) Foreign security. The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN March 31, 2010 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS Airgas Inc. 1 Expiration: April, 2010, Exercise Price: $60.00 $ 19 Expiration: April, 2010, Exercise Price: $65.00 Allegheny Energy Inc. 37 Expiration: July, 2010, Exercise Price: $22.50 CF Industries Holdings Inc. 17 Expiration: April, 2010, Exercise Price: $90.00 5 Expiration: May, 2010, Exercise Price: $90.00 Coca-Cola Enterprises Inc. 6 Expiration: April, 2010, Exercise Price: $25.00 Fomento Economico Mexicano SAB de CV - ADR 3 Expiration: April, 2010, Exercise Price: $40.00 9 Expiration: April, 2010, Exercise Price: $45.00 General Growth Properties Inc. 63 Expiration: April, 2010, Exercise Price: $15.00 Huntsman Corporation 12 Expiration: April, 2010, Exercise Price: $13.00 Millipore Corp. 4 Expiration: April, 2010, Exercise Price: $90.00 Motorola, Inc. Expiration: April, 2010, Exercise Price: $6.00 OSI Pharmaceuticals, Inc. 51 Expiration: April, 2010, Exercise Price: $55.00 1 Expiration: July, 2010, Exercise Price: $60.00 Polycom Inc. 8 Expiration: April, 2010, Exercise Price: $27.50 16 Expiration: April, 2010, Exercise Price: $30.00 Telmex Internacional SAB de CV - ADR 14 Expiration: June, 2010, Exercise Price: $17.50 Terra Industries Inc. 40 Expiration: April, 2010, Exercise Price: $45.00 PUT OPTIONS Telmex Internacional SAB de CV - ADR 13 Expiration: June, 2010, Exercise Price: $17.50 Total Options Written(Premiums received $82,846) $ ADR American Depository Receipt Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) as of a date within 90 days of the filing date of the report as required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)).Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Merger Fund VL By (Signature and Title) /s/ Frederick W. Green Frederick W. Green, President Date 5/20/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Frederick W. Green Frederick W. Green, President Date5/20/2010 By (Signature and Title)* /s/ Bonnie L. Smith Bonnie L. Smith, Treasurer Date 5/21/2010 * Print the name and title of each signing officer under his or her signature.
